DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 14, drawn to a graphite article.
Group II, claims 20 – 25 and 39, drawn to method of making graphite articles.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a graphite article comprising a creped graphite sheet, e.g. having a first major surface and a second major surface oppositely disposed to the first major surface, the creped sheet having a plurality of macrofolds, each macrofold having a plurality of associated microfolds, wherein each microfold is smaller than the associated macrofold, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sayir (US 2007/0053168 A1) in view of Haushalter (US 5,372,187 A) and Barten (US 2003/0155103 A1).
	Sayir discloses a graphite article comprising: a graphite sheet having a first major surface and a second major surface oppositely disposed to the first major surface, the graphite sheet having a plurality of microfolds (“heat sink” comprising a “graphite layer”: e.g. Fig. 7 – 9; ¶¶ [0010] – [0083]).
	Although Sayir is not specific as to the graphite sheet being a creped graphite sheet wherein each macrofold has a plurality of associated microfolds, each microfold being smaller than the associated macrofold, this feature would have been obvious in view of Haushalter and Barten.
	Haushalter discloses an article comprising a creped sheet having a first major surface and a second major surface oppositely disposed to the first major surface, the creped sheet having a plurality of macrofolds, each macrofold having a plurality of associated microfolds, wherein each microfold is smaller than the associated macrofold (e.g. Fig. 1 – 4; Col. 1, l. 45, to Col. 3, l. 16).

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), Sayir provides a “base” graphite article upon which the claimed invention, i.e. a graphite article comprising microfolds as claimed, can be seen as an improvement.
	With respect to (2), Haushalter discloses a “comparable” article that has been improved in the same way as the claimed invention.  Notably, Haushalter discloses the microfolds improve the heat transfer capability of the sheet without increasing the volume of space occupied by the article (e.g. Col. 1, ll. 40 – 52; Col. 2, ll. 1 – 9, 26 – 29; Col. 3, ll. 3 – 16).  The instant specification makes similar statement (e.g. ¶¶ [0079], [0081]).
	With respect to (3), although Haushalter relates to a metallic sheet (e.g. Col. 1, ll. 53 – 55; Col. 2, ll. 33 – 37) rather than graphite as Sayir discloses, Barten discloses an equivalence between graphite and metal as materials for forming fins in thermal interfaces (e.g. ¶ [0018]), thermal interfaces being the field of endeavor for both Sayir (e.g. ¶¶ [0002], [0010], [0011], [0029], [0033], [0053], [0072]) and Haushalter (e.g. Col. 1, ll. 5 – 10; Col. 2, ll. 26 – 32).  In view of such equivalence of materials, it would have been reasonable for one of ordinary skill in the art to consult Haushalter for means of further improving the heat transfer capabilities of Sayir’s graphite article.
	With respect to (4), as noted previously, Sayir discloses embodiments wherein the graphite article is a thermal interface used in applications with space limitations, e.g. electronic devices (e.g. ¶¶ [0002], 
	Therefore, it would have been obvious to modify Sayir’s graphite sheet to be a creped graphite sheet wherein each macrofold has a plurality of associated microfolds, each microfold being smaller than the associated macrofold as Haushalter and Barten suggest, the motivation being to increase the thermal transfer capabilities of Sayir’s graphite sheet while occupying the same volume space.
During a telephone conversation with Adam Slepecky (Reg. No. 61,170) on 15 October 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20 – 25 and 39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, claim 11 recites the limitation “the elongation” in ll. 1 – 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Additionally, claim 11 recites the limitation “the article” in l. 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner observes the preamble of claim 11 refers to a “graphite article”, which appears to be that referenced by “the article” as highlighted in claim 11.  If this is indeed the case, the examiner recommends “the article” as highlighted in claim 11 read as “the graphite article” in order to remove ambiguity.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 6, claim 6 recites “The graphite article of claim 1 wherein a macrofold comprises at least two microfolds.”  
	Claim 1 is directed to “A graphite article comprising: a creped graphite sheet…having a plurality of macrofolds, each macrofold having a plurality of associated microfolds”.  
	The examiner observes the bolded phrase highlighted in claim 1 provides for the features set forth in claim 6.  Therefore, claim 6 fails to further limit the subject matter of claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sayir (US 2007/0053168 A1) in view of Haushalter (US 5,372,187 A) and Barten (US 2003/0155103 A1).
	Regarding claim 1, Sayir discloses a graphite article comprising: a graphite sheet having a first major surface and a second major surface oppositely disposed to the first major surface, the graphite sheet having a plurality of microfolds (“heat sink” comprising a “graphite layer”: e.g. Fig. 7 – 9; ¶¶ [0010] – [0083]).
	Although Sayir is not specific as to the graphite sheet being a creped graphite sheet wherein each macrofold has a plurality of associated microfolds, each microfold being smaller than the associated macrofold, this feature would have been obvious in view of Haushalter and Barten.
	Haushalter discloses an article comprising a creped sheet having a first major surface and a second major surface oppositely disposed to the first major surface, the creped sheet having a plurality of macrofolds, each macrofold having a plurality of associated microfolds, wherein each microfold is smaller than the associated macrofold (e.g. Fig. 1 – 4; Col. 1, l. 45, to Col. 3, l. 16).
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), Sayir provides a “base” graphite article upon which the claimed invention, i.e. a graphite article comprising microfolds as claimed, can be seen as an improvement.
	With respect to (2), Haushalter discloses a “comparable” article that has been improved in the same way as the claimed invention.  Notably, Haushalter discloses the microfolds improve the heat 
	With respect to (3), although Haushalter relates to a metallic sheet (e.g. Col. 1, ll. 53 – 55; Col. 2, ll. 33 – 37) rather than graphite as Sayir discloses, Barten discloses an equivalence between graphite and metal as materials for forming fins in thermal interfaces (e.g. ¶ [0018]), thermal interfaces being the field of endeavor for both Sayir (e.g. ¶¶ [0002], [0010], [0011], [0029], [0033], [0053], [0072]) and Haushalter (e.g. Col. 1, ll. 5 – 10; Col. 2, ll. 26 – 32).  In view of such equivalence of materials, it would have been reasonable for one of ordinary skill in the art to consult Haushalter for means of further improving the heat transfer capabilities of Sayir’s graphite article.
	With respect to (4), as noted previously, Sayir discloses embodiments wherein the graphite article is a thermal interface used in applications with space limitations, e.g. electronic devices (e.g. ¶¶ [0002], [0010], [0011], [0029], [0033], [0053], [0072]), a feature Haushalter similar ascribes to their article (e.g. Col. 1, ll. 5 – 10; Col. 2, ll. 26 – 32).  
	Therefore, it would have been obvious to modify Sayir’s graphite sheet to be a creped graphite sheet wherein each macrofold has a plurality of associated microfolds, each microfold being smaller than the associated macrofold as Haushalter and Barten suggest, the motivation being to increase the thermal transfer capabilities of Sayir’s graphite sheet while occupying the same volume space.
	Regarding claim 2, in addition to the limitations of claim 1, Sayir discloses the macrofolds comprise convex macrofolds and concave macrofolds (e.g. Fig. 7 – 9) as does Haushalter (e.g. Fig. 3).
	Regarding claim 3, in addition to the limitations of claim 1, Sayir discloses the macrofolds comprise alternating convex macrofolds and concave microfolds (e.g. Fig. 7 – 9) as does Haushalter (e.g. Fig. 3).
	Regarding claim 4, in addition to the limitations of claim 1, the thickness (Tc) of the creped graphite sheet Sayir discloses is 5 nm to 1.27 mm, e.g., 10 nm to 0.762 mm (“5 nm or more, to less [than] 50 mil”, “from 10 nm to 30 mil”: e.g. ¶ [0071]).
	Sayir’s ranges for the thickness of the creped graphite sheet overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 5, in addition to the limitations of claim 1, Sayir discloses the height (H) of the graphite article is more than 100 times greater than the thickness (Tc) of the creped graphite sheet (e.g. Fig. 5; ¶ [0073]).
	Regarding claim 6, in addition to the limitations of claim 1, Haushalter discloses a macrofold comprises at least two microfolds (e.g. Fig. 3).
	Regarding claim 7, although Haushalter does not explicitly state the height ratio between at least one of the macrofolds and at least one of the microfolds is at least 3:1, Sayir discloses dimensions of the macrofolds of the graphite sheet vary according to cooling requirements of a particular application (e.g. ¶ [0068]).  Based on Haushalter’s description of increased surface area provided by microfolds increasing heat transfer as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have therefore understood that the height ratio of one or more macrofolds to one or more microfolds is thus adjustable to attain desirable cooling requirements for a particular application.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a height ratio between at least one of the macrofolds and at least one of the microfolds which is at least 3:1 in order to provide heat transfer properties suitable for the particular application.
	Regarding claim 8, in addition to the limitations of claim 1, Sayir discloses the graphite article is arranged in a three-dimensional shape having a z-direction measurement of at least 0.5 mm (e.g. ¶ [0072] describes heights of at least 10 mm or less than 10 mm, depending on the application).
	Regarding claim 10, in addition to the limitations of claim 1, Sayir discloses the graphite article exhibits, e.g., plastic properties (successfully bends and retains its shape after bending: e.g. ¶¶ [0065], [0068]).
	Regarding claim 11, although Sayir is not specific as to the elongation of the article comprises at least 10% of the original length of the article, Sayir notes the graphite sheet may be structurally modified to allow individual graphene layers within the graphite to slide past one another during bending on the 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to have the elongation of the article to comprise at least 10% of the original length of the article, the motivation being to provide a graphite article which can be stretched without breaking under compression during bending while forming the macrofolds and microfolds.
	Regarding claim 12, although Sayir is not specific as to a difference of in-plane diffusivity in the x-y direction comprising at least 15%, Sayir notes the graphite sheet may be structurally modified to allow individual graphene layers within the graphite to slide past one another during bending on the concave side of a macrofold (e.g. ¶ [0065]).  As such, one of ordinary skill in the art would have understood there is an elongation of the article on the convex side of a macrofold.  In view of the modifications Haushalter suggests, it would have been similarly understood that elongation occurs on the convex sides of the microfolds.  Therefore, in view of Haushalter’s description of double corrugating where the macrofolds and microfolds generally extend in the same direction (e.g. Fig. 3, 4), it would have been understood that the diffusivity, e.g. thermal diffusivity, differs in the x direction with respect to the y direction in that the graphene structure within the graphite layer is at least partially broken during the bending.  
	In particular, Sayir discloses graphite conducts heat primarily within the graphene planes thereof (e.g. ¶¶ [0011], [0031], [0034], [0037], [0039], [0065]), which one of ordinary skill in the art would have therefore understood to indicate disruptions in the x-y plane of the graphene reduce the thermal diffusivity in the direction in which disruptions occur.  Since the disruptions occur primarily in one direction (Haushalter: e.g. Fig. 3, 4), the thermal diffusivity difference noted previously occurs.  Because of the disruptions, one of ordinary skill in the art would have understood the difference in diffusivity depends on 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a difference of in-plane diffusivity in the x-y direction of at least 15%, the motivation being to provide beneficial directional thermal conductivity.
	Regarding claim 13, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Sayir’s graphite article comprises a thermal interface (e.g. ¶¶ [0010], [0011], [0029], [0030], [0033], [0051], [0068] – [0071]).
	Regarding claim 14, although Sayir does not specifically state the graphite article exhibits a thermal impedance of less than 0.5 °C*cm2/W at a contact pressure of about 700 kPa, Sayir’s graphite article comprises a thermal interface where the objective is to maximize heat conduction away from a heat source (e.g. ¶¶ [0010], [0011], [0029], [0030], [0033], [0036], [0039], [0051], [0068] – [0071]).  Therefore, it is understood that thermal impedance should be minimized in order to maximize the effectiveness of the graphite article.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the graphite article with a thermal impedance of less than 0.5 °C*cm2/W at a contact pressure of about 700 kPa in order to provide a graphite article effective at conducting away heat.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sayir, Haushalter, and Barten as applied to claim 1 above, and further in view of Zhou (CN 106358361 A, referencing an English abstract thereof provided with this Office Action).
Regarding claim 9, although Sayir, Haushalter, and Barten are not specific as to the graphite article further comprising oil contained in the macrofolds, this feature would have been obvious in view of Zhou.
	Zhou discloses a heat dissipation fin comprising oil contained therein in order to assist in efficient heat dissipation (Abstract).
	Zhou’s heat dissipation fin in cross-section is folded (e.g. Fig. 1) in a similar manner to those Sayir, Haushalter, and Barten disclose.  Therefore, one of ordinary skill in the art would have expected similar effects to those Zhou discloses would apply for the structures Sayir, Haushalter, and Barten disclose.
	Accordingly, it would have been obvious to modify the graphite article Sayir, Haushalter, and Barten disclose to further comprise oil contained in the macrofolds, the motivation being to more efficiently conduct heat away from a heat source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783